United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4396
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Dylan Maron

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                          Submitted: November 28, 2017
                            Filed: December 28, 2017
                                  [Unpublished]
                                  ____________

Before SHEPHERD, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Dylan Maron directly appeals the sentence the district court1 imposed after he
pleaded guilty to participating in a drug conspiracy, pursuant to a plea agreement

      1
       The Honorable Joseph F. Bataillon, United States District Court Judge for the
District of Nebraska.
containing an appeal waiver. His counsel has requested leave to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), questioning whether
the sentence is reasonable. Maron has also filed a pro se supplemental brief,
challenging the validity of the plea agreement. The government has moved to dismiss
the appeal based on the appeal waiver.

       We conclude that the appeal waiver is valid and should be enforced as to the
issues on appeal, because our review of the record demonstrates that Maron entered
into the plea agreement and the appeal waiver knowingly and voluntarily, see Nguyen
v. United States, 114 F.3d 699, 703 (8th Cir. 1997); and because the arguments fall
within the scope of the waiver, and no miscarriage of justice would result from
enforcing the waiver, see United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010)
(de novo review of validity and applicability of appeal waiver); United States v.
Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing enforcement of
appeal waivers). Furthermore, we have independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for
appeal outside the scope of the appeal waiver. Accordingly, we grant the
government’s motion to dismiss this appeal based on the appeal waiver, grant counsel
leave to withdraw, and dismiss this appeal.
                       ______________________________




                                        -2-